DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, recite: a hardware processor to
receive, via a dedicated application programming interface (API) hosted by a financial institution system, and from an a second system managing a plurality of loyalty accounts, wherein the second system is separate and distinct from the financial institution system, credit account information associated with an authenticated user, wherein the external second system has previously authenticated the authenticated user;

the hardware processor in response to receiving the credit account information associated with the authenticated user, automatically query the repository of account profiles for accounts associated with the credit account information.
Applicant’s specification discloses:
[0020] In some implementations of the described solution, a financial institution hosts or provides access to an application programming interface (API) that can be used as an entry point or interface to allow authorized partner systems (e.g., a loyalty rewards account providers) to verify that a user associated with a loyalty rewards program account is an authorized user of a credit account, where the credit account is associated with an existing primary user who has a different loyalty rewards program account. In some instances a user associated with a loyalty rewards program account can be associated with a rewards status level, which is earned through various qualifying actions associated with the partner system (e.g., purchases, hotel stays, etc.). In some instances, simply having a particular card associated with the partner (e.g., a co-branded card) may result in a particular status being provided. The authorized user can access a partner system entry point (e.g., a website, portal, mobile application, kiosk, etc.) and provide credentials (e.g., partner system username and password) to log in and be authenticated by the partner system to confirm their identity. The user can then provide personal credit account information (e.g., a credit card number). In some instances, the user provides a first name, last name, and last four digits of an account number to access and/or connect the accounts. In another instance, the user provides a minimum amount of information required to identify a particular account, which may be any suitable information, including biometric data, user login information, or any other type of information or verification. The partner system can access the financial institution's API and transmit the personal credit account information to the financial institution. In turn, the financial institution can use the received credit account information to execute a query against a database of credit accounts and account users that the financial institution provides in order to confirm whether the provided credit account information is associated with an authorized user of a credit account with an existing loyalty rewards program account associated with the partner system. If so, then the API can return a success message that contains identifying information associated with the primary user of the credit account. The partner system can then link the authorized user's loyalty rewards program account with the loyalty rewards program account of the primary user, allowing the authorized user to benefit from the loyalty program level of the primary user. 

The claim recites a processor receiving via an interface hosted by financial system from partner system, the partner accessing the interface of the financial institution. According to the 
	Claims 8 and 15 also recite a processor.  
Claims 9, 16 recite the limitation “potential accounts”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to linking accounts. The claims recite receiving account information, querying database, comparing information and returning message for linking loyalty accounts. 
Claims 1, 3-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., a system) and a process (i.e., a method). 
 Although claims 1, 3-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 

Claim 8, recites a processor to receive credentials, authenticate, receive account information, provide the account information, compare (to determine) the account information in a repository and link accounts (in response to receiving a message).
Claim 15 recites a method of receiving credentials, authenticating user, providing a set of accounts (to be linked), compare and linking accounts. 
The limitation of storing, receiving, querying, comparing, determining, and returning (transmitting) (as in claim 1), receiving, authenticating, providing, linking (as in claims 8 and 15) covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a system (a computer), nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc. The claim of linking or associating accounts or allowing access to accounts for authorized users is commercial activities.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a system (computer). However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, accessing, comparing or processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0023]-[0029). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
Dependent claims 3-7, 9-14, and 16-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 3-7, 9-14, and 16-20, are patent ineligible. Hence, claims 1, 3-20 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stringfellow (US 10,783,544 B1) and further in view of McAlear (US 2003/0083933 A1)

Claims 1-4, 6, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claim 1:
Stringfellow teaches a communications module; 
the credit card computer system); 
at least one hardware processor interoperably coupled with the at least one memory and the communications module, wherein the instructions instruct the at least one hardware processor (part of the financial or credit card system) to (see fig. 1A, 1B):
receive, via a dedicated application programming interface (API) hosted by the financial institution system and from an second system (loyalty system), account information associated with an authenticated user, wherein the second system has previously authenticated the authenticated user (loyalty program computer system) (see col. 2 lines 45-65, col. 5 line 27 to col. 6 line 37);
in response to receiving the credit account information associated with the authenticated user automatically query the repository of account profiles for accounts associated with the account information; compare the account information associated with the authenticated user with the queried repository; determine, based on the comparison, whether the authenticated user is an authorized user of an account associated with a particular primary user, wherein the particular primary user is different from the authorized user (the loyalty program computer system can securely connect to the authenticate user accounts with various other computer systems such as credit card computer system and financial institution computer systems for authentication between the loyalty program computer system and the computer systems which allows the credit card account to be linked to the loyalty account of the user…) (see col. 6 line 38 to col. 7 line 23);
in response to determining that the authenticated user is an authorized user of the credit account associated with a user, automatically generate return a success message comprising information necessary to link a loyalty account associated with the authorized user with a loyalty account associated with the particular primary user; and 
return, via the API, the success message to the second system, wherein the success message is used by the second system to link the loyalty account associated with the authorized user with the loyalty account associated with the particular primary user, wherein the loyalty account associated with the particular primary user is associated with a set of earned benefits, and wherein, after linking the loyalty account associated with the particular primary user to the loyalty account associated with the authorized user, the set of earned benefits are applied to the loyalty account associated with the authorized user (as part of the authentication process the intermediary computer system providing to the loyalty program computer system and the credit card computer system with information to indicate the user’s credit card account and loyalty account are authenticated (linked together) (see col. 6 line 19 to col. 7 line 23, col. 7 lines 24 to col. 8 lines 12). 
 
The claim recites the steps of:
receiving (at financial institution system) credit account information from a second system. Whether the information is associated with an authenticated user does not alter the receiving step or require additional step that would differentiate the receiving 
in response to determining that the user is an authorized user of the credit account generate and return a success message to a second system, comprising information necessary to link a loyalty account (or is used to link the loyalty account). Just receiving a message that the user is an authorized user of the credit account is enough to link a loyalty account… No additional step is claimed, beside the success message that indicates the information required to be generated or how the account is linked. Examiner would like to point out that it is only required to generate and return a success message (that the user is authorized use of the credit account).  Further, No patentable weight is given to the underlined claimed language. 
For the purpose of compact prosecution, McAlear is applied to show linking of loyalty accounts where one user is authorized user of the other user’s credit account. 
McAlear teaches a primary credit card account holder and an authorized user of the credit card and requesting from the financial institution credit account information and receiving a success message (see [0027]-[0028],[0098]-[0105]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include McAlear’s reward system in Stringfellow’s credit card use in order to provide a reward points accumulated through the usage of the account. 

Claims 3, 4:
Stringfellow/McAlear teaches wherein the benefits comprise perks and rewards points, and wherein the rewards points are redeemable for rewards; wherein the authorized user of a 
Claim 6:
Stingfellow/McAlear teaches wherein the account information associated with the authenticated user comprises: an account number or partial account number and at least one of: a name on the account; a date of birth of the account holder; or an address associated with the account (see col. 6 lines 38 to col. 7 line 23, McAlear [0031]-[0032]).
Claims 8, 15: 
Stringfellow teaches a communications module; at least one memory storing instructions for linking loyalty accounts and a repository storing a plurality of account profiles; at least one hardware processor interoperably coupled with the at least one memory and the communications module, wherein the instructions instruct the at least one hardware processor to (see fig. 1A, 1B):
receive, via a user interface associated with a loyalty account provider, credentials
from a user; automatically authenticate, by the loyalty account provider, the user as associated with a particular loyalty account based on the credentials (the loyalty program receiving a request for a user for consumer loyalty program see col. 2 lines 3-65, col. 5 line 26 to col. 6 line 37)
receive, via the user interface, account information from the authenticated user; provide, to an application programming interface (API) associated with a system managing a set of potential accounts to be linked to the particular loyalty account, the account information from the authenticated user, wherein the account information from the authenticated user is compared to the repository of account profiles to determine whether the authenticated user is an authorized user of an account associated with a primary user, wherein the primary user is different from the as part of the authentication process the intermediary computer system providing to the loyalty program computer system and the credit card computer system with information to indicate the user’s credit card account and loyalty account are authenticated (linked together) see col. 7 lines 24 to col. 8 lines 12).
in response to receiving, via the API, a success message indicating the authenticated user is an authorized user of a credit account of the primary user, wherein the success message comprises information associated with the credit account of the primary user, link the particular loyalty account associated with the authenticated user with a loyalty account associated with the primary user using the information associated with the credit account of the primary user (as part of the authentication process the intermediary computer system providing to the loyalty program computer system and the credit card computer system with information to indicate the user’s credit card account and loyalty account are authenticated (linked together) see col. 7 lines 24 to col. 8 lines 12).
McAlear teaches a primary credit card account holder and an authorized user of the credit card and requesting from the financial institution credit account information and receiving a success message (see [0027]-[0028],[0098]-[0105]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include McAlear’s reward system in Stringfellow’s credit card use in order to provide a reward points accumulated through the usage of the account. 

Claims 9, 16:


Claims 10, 11, 17, 18:
Stringfellow/McAlear teach wherein the benefits comprise perks and rewards points, and wherein the rewards points are redeemable for rewards; wherein the authorized user of a linked loyalty account earns benefits based on transactions associated with the account information (see col. 8 lines 1-67, McAlear [0031], [0032]).).
Claims 12, 19:
Stringfellow teaches wherein the account information associated with the authenticated user comprises: an account number or partial account number and at least one of: a name on the account; a date of birth of the account holder; or an address associated with the account (see col. 6 lines 38 to col. 7 line 23).
Claims 13, 20:
Stringfellow/McAlear teaches wherein the account information associated with the authorized user is linked to the loyalty account associated with the particular primary user (see col. 6 line 19 to col. 7 line 23, McAlear [0103]-[0105]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stringfellow in view of McAlear and further in view of Fayfield (US 2004/0050929 A1).
Claim 5.    
Stringfellow teaches receiving account information and verifying the authenticated user is an authorized user of the credit card account (see col. 7 lines 1-67), but failed to explicitly disclose in response to determining the authenticated user is not an authorized user, return a failure message, wherein the failure message comprises an error code. Fayfield teaches maintaining an authorized-user credit card database and comparing user credit card number against the database for verifying credit card information and transmitting a failure (denied) message (see [0026]-[0028], [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to know that the Stringfellow authentication system would include the error message of Fayfield for providing an indication that the information provided does not match with the authorized-user database and that an access is denied. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-20 have been considered and addressed above.
Regarding the rejection under 101, transmitting credit account information to a financial institution and determining or verifying whether a user is an authorized user of the credit account are steps that are well-understood, routing, and conventional step performed in credit card transaction by a general computer. The “additional elements” thus do not introduce anything which is not already well-understood, routine and conventional. These are limitations toward 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/YEHDEGA RETTA/Primary Examiner, Art Unit 3688